DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over Claims 2-6, 8, and 10  of U.S. Patent No. 11057443 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Regarding Claim 1:
Instant Application 17445409
U.S. Patent No. 11115478
1. A virtual delivery appliance comprising: a memory and a processor

1. A computer system comprising: a plurality of client computing devices; and a plurality of virtual delivery agents (VDAs)

connect client computing devices with virtual computing sessions provided by at least one host computing device based upon respective connection leases each including an ordered list of virtual delivery appliances, 

configured to connect the client computing devices with virtual computing sessions provided by a plurality of host computing devices; wherein the client computing devices are configured to request virtual computing sessions from the VDAs using respective connection leases including an ordered list of VDAs, and when requesting a new virtual computing session,
with at least some of the client computing devices having different ordered lists of virtual delivery appliances;
wherein at least some of the client computing devices have different ordered lists of VDAs.
each client computing device being configured to request a new session from the virtual delivery appliances in the ordered list in descending order until receiving a connection with a new virtual computing session; 

each client computing device sending a new session request to a first VDA in the ordered list of its connection lease and, if unable to connect to a virtual computing session through the first VDA, continuing to request a new session from each of the remaining VDAs in the list in descending order until receiving a connection with a new virtual computing session;

wherein the VDAs are configured to re-direct new session requests from the client computing devices to a lower VDA in the ordered list when existing virtual computing sessions for the client computing devices are already active with the host computing device associated with the lower VDA;



Regarding Claim 9:
Instant Application 17445409
U.S. Patent No. 11115478
9. A method comprising: at a virtual delivery appliance,
1. A computer system comprising: a plurality of client computing devices; and a plurality of virtual delivery agents (VDAs)
connecting client computing devices with virtual computing sessions provided by at least one host computing device based upon respective connection leases each including an ordered list of virtual delivery appliances,
configured to connect the client computing devices with virtual computing sessions provided by a plurality of host computing devices; wherein the client computing devices are configured to request virtual computing sessions from the VDAs using respective connection leases including 

wherein at least some of the client computing devices have different ordered lists of VDAs.
each client computing device being configured to request a new session from the virtual delivery appliances in the ordered list in descending order until receiving a connection with a new virtual computing session;

each client computing device sending a new session request to a first VDA in the ordered list of its connection lease and, if unable to connect to a virtual computing session through the first VDA, continuing to request a new session from each of the remaining VDAs in the list in descending order until receiving a connection with a new virtual computing session;
and re-directing new session requests received from the client computing devices to lower virtual delivery appliances in the ordered list when existing virtual computing sessions for the client computing devices are already active with the at least one host computing device associated with the lower virtual delivery appliances.
wherein the VDAs are configured to re-direct new session requests from the client computing devices to a lower VDA in the ordered list when existing virtual computing sessions for the client computing devices are already active with the host computing device associated with the lower VDA;


Regarding Claim 15:
Instant Application 17445409
U.S. Patent No. 11115478
15. A non-transitory computer-readable medium having computer-executable instructions for causing a virtual delivery appliance to perform steps comprising:
1. A computer system comprising: a plurality of client computing devices; and a plurality of virtual delivery agents (VDAs)
connecting client computing devices with virtual computing sessions provided by at least one host computing device based upon respective connection leases each including an ordered list of virtual delivery appliances, 
configured to connect the client computing devices with virtual computing sessions provided by a plurality of host computing devices; wherein the client computing devices are configured to request virtual computing sessions from the VDAs using respective connection leases including an ordered list of VDAs, and when requesting a new virtual computing session,
with at least some of the client computing devices having different ordered lists of virtual delivery appliances;
wherein at least some of the client computing devices have different ordered lists of VDAs.
each client computing device being configured to request a new session from the virtual delivery appliances in the ordered list 


wherein the VDAs are configured to re-direct new session requests from the client computing devices to a lower VDA in the ordered list when existing virtual computing sessions for the client computing devices are already active with the host computing device associated with the lower VDA;


	
Regarding Claims 2-8, 10-14, and 16-20;
Claims 2-8, 10-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-6, 8, and 10 of U.S. Patent No. 11115478 for being similar.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection under double patenting or if a terminal disclaimer is filed, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Kumar et al ("Kumar", US 20160373520) in view of Taylor (“Taylor”, US 20140115028) in further view of Chawla et al ("Chawla", US 8555274) and in even further view of Beaty et al (“Beaty”, US 20080295096) does not teach a virtual delivery appliance comprising: a memory and a processor configured to cooperate with the memory to connect client computing devices with virtual computing sessions provided by at least one host computing device based upon respective connection leases each including an ordered list of virtual delivery appliances, with at least some of the client computing devices having different ordered lists of virtual delivery appliances; each client computing device being configured to request a new session from the virtual delivery appliances in the ordered list in descending order until receiving a connection with a new virtual computing session; and re-direct new session requests received from the client computing devices to lower virtual delivery appliances in the ordered list when existing virtual computing sessions for the client computing devices are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sinha et al (US 20150350101), Abstract - A cloud computing environment consists of a cloud deployment platform with an application management server executing thereon, and a cloud management server configured to manage a plurality of virtual machines deployed in a cloud infrastructure. When a cloud-based application is deployed to the cloud infrastructure, a deployment plan for the cloud-based application is read, where the deployment plan comprises a first plurality of tasks to be executed in the cloud infrastructure. A determination is made that one or more custom tasks are required to be executed in the cloud infrastructure. After the determination, the one or more custom tasks are inserted into the first plurality of tasks to generate a second plurality of tasks. The second plurality of tasks is then transmitted to the cloud management server for execution in the cloud infrastructure. 
Beda III et al (US 8800009), Abstract - Methods, systems, and apparatus, including computer programs encoded on computer storage media, for accessing services from a 
Momchilov et al (US 8190676), Abstract - A mechanism for detecting events generated from a device in communication with a client system and the re-direction of those events to a server system over a network using a presentation-level protocol is disclosed. Plug and play events are detected at the client system, bound to a virtual connection for a user session, and re-directed for handling to a server-based system using the presentation-level protocol. The server-based system maps the device to the user session. Applications which have registered a callback with the session are informed and generate an appropriate message which is transmitted to the device in communication with the client system via a specified virtual communication connection in the user session.
Hoffman et al (US 20160330288), Abstract - Aspects described herein provide improved system architectures for a cross-domain proxy so that server/controller software may be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444